Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION
The instant application is a CONTINUATION of USSN 15/915,637 which is allowed as US Patent No, 10,39,141.
Claims 44-53 and 59-68 are under consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-52 and 64-68 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claim(s) 44-52 and 64-68 is/are determined to be directed to a natural product and do not recite something significantly different than the natural product. The rationale for this determination is explained below: 
	Base claim 44 is directed to kit comprising both a stem cell and an agent that increases the production and/or level of epoxygenated fatty acids. The stem cells and the agent are each products of nature as evidenced by Sun (Journal of Medicinal Chemistry 2021 64 (1), 184-215) who teaches that sEH inhibitors (agent that increases epoxygenated fatty acids) can be both chemically synthesized and naturally occurring. Dependent claims recite limitations to the agent wherein the agent is an sEH inhibitor. Claims 46 and 47 replace the term “kit” with “stent” and “patch”. Claims 64-68 limit the stem cell type. 


The Office published Office’s new guidance document entitled 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance), published December 16, 2014. Applicant is directed to the Federal Register at page 74621.
The Office published Office’s new guidance document entitled 2019 Revised Patent Subject Matter Eligibility Guidance, published January 7, 2019. Applicant is directed to the Federal Register, Volume 4, No. 4, pages 50-57 at page 74621. 
The Office published the guidance document entitled 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance), published December 16, 2014.

    PNG
    media_image1.png
    635
    566
    media_image1.png
    Greyscale

     Step 2A was revised to include two prongs (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019):








	

    PNG
    media_image2.png
    447
    453
    media_image2.png
    Greyscale





Step 1:  The claim is directed to a composition of matter (cells and an agent/inhibitor; Step 1: Yes).
Step 2A –      Prong 1: Examiners evaluate whether the claim recites a judicial exception. The composition of matter (a cell and an agent/inhibitor in proximity as a kit) is directed to a natural phenomenon (Step 2A, prong 1: Yes).  MPEP §2106.04(b)(I) which shows that isolated DNA, cloned animals are considered natural phenomenon, for example.
Step 2A-       Prong 2:  Examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.  This judicial exception is not integrated into a practical application because they do not recite additional elements that integrate the judicial exception into a practical application as no other elements are recited.

The claim(s) are directed to a composition of matter (Step 1).  This composition of matter is directed to a natural phenomenon (Step 2A) without additional elements (Step 2B).  The claimed composition of matter fails to differ markedly from that found in nature. Markedly different characteristics can be expressed as the product's structure, function, and/or other properties. In accordance with this analysis, a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product's naturally occurring counterpart. Even in claims 45-48 where the cells and agent/inhibitor are on a stent or a patch, the cells and agent/inhibitor fail to differ from the cells and agent/inhibitor in nature. The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of the types of characteristics considered by the courts when determining whether there is a marked difference include: Biological or pharmacological functions or activities; Chemical and physical properties; Phenotype, including functional and structural characteristics; and Structure and form, whether chemical, genetic or physical. It is concluded, here, that the claimed natural products are not markedly different from their natural counterparts as a result of their co-packaging or placement on a patch or stent.

Step2B then asks if the claim(s) include additional elements that are sufficient to amount to significantly more than the judicial exception.
Based on the guidance, The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. Limitations that may be enough to qualify as ‘‘significantly more’’ when recited in a claim with a judicial exception include: Improvements to another technology or technical field; improvements to the functioning of the computer itself; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

	A claim to an inoculant comprising a plurality of strains of different bacterial species whereby the strains are unaffected by each other was found to not add significantly more to the judicial exception of a nature-based product. The inoculant of claim 1 was held to be ineligible subject matter in Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948): 
Discovery of the fact that certain strains of each species of these bacteria can be mixed without harmful effect to the properties of either is a discovery of their qualities of non-inhibition. It is no more than the discovery of some of the handiwork of nature and hence is not patentable. The aggregation of select strains of the several species into one product is an application of that newly-discovered natural principle. But however ingenious the discovery of that natural principle may have been, the application of it is hardly more than an advance in the packaging of the inoculants. Each of the species of root-nodule bacteria contained in the package infects the same group of leguminous plants which it always infected. No species acquires a different use. The combination of species produces no new bacteria, no change in the six species of bacteria, and no enlargement of the range of their utility. Each species has the same effect it always had. The bacteria perform in their natural way. Their use in combination does not improve in any way their natural functioning. They serve the ends nature originally provided and act quite independently of any effort of the patentee. 
Recently, the Supreme Court looked back to this claim as an example of ineligible subject matter, stating that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way.” Myriad, 133 S. Ct. at 2117.

Similarly, any packaging as a kit fail to add significantly more to the judicial exceptions. Significantly more includes improvements to function, applying the judicial exception with, or by use of, a particular machine; effecting a transformation to a different state; adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application. None of these additions or alterations to the judicial exception occur.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 67-68 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 67 and 68 are unclear in recitation of the term “cardiomyocyte stem cell”. A cardiomyocyte is a terminally differentiated cell and is not a stem cell. It is not clear if claim 67 is limited to a terminally differentiated cardiomyocyte or a stem cell that can give rise to a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 68 ultimately depends from claim 44 which is limited to stem cells. Claim 68 recites cardiomyocytes and progenitor cells, which are not stem cells and therefore fall outside the scope of the parent claim 44. Additionally, claim 68 recites “stent or patch of claim 67”; however, claim 67 no longer recites “stent or patch”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between 

1) Claims 44-46,49-53,59-60,64,66 and 67 are rejected under 35 U.S.C. § 103 as being unpatentable over Tang (Exp Biol Med (Maywood). 2013 March ; 238(3): 294–300) and Chiamvimonvat (U.S. PGPUB 2009/0216318; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603).
Tang taught use of cardiac stem cells (claims 64,66-67) to treat heart failure through intracoronary infusion.
Tang does not teach inclusion of an agent that increases the production or level of epoxygenated fatty acids with the cells to form a kit. 
However, Chiamvimonvat teaches methods for treatment of cardiomyopathy by administering to an individual in need thereof, a cis-epoxyeicosatrienoic acid (EET, an epoxygenated fatty acid as recited by claim 49-50), an inhibitor of soluble epoxide hydrolase (sEH; as recited in claim 52), or both (Abstract; para 7) via a coronary artery stent (claims 45-46; see para 7). Inhibitors of sEH are known to increase the levels of epoxyeicosatrienoic acids (claim 51; epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
Regarding claim 53, Chiamvimonvat teaches that sEH inhibitors are known and of a variety of chemical structures, where derivatives in which the urea, carbamate, or amide pharmacophore (i.e., "pharmacophore" refers to the section of the structure of a ligand that binds to the sEH) is covalently bound to both an adamantane and to a 12 carbon chain dodecane, are particularly useful as sEH inhibitors (paragraphs 59-74). Chiamvimonvat  teaches the sEH inhibitor can be compound 950 (claims 59-60). 

In view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Chiamvimonvat to the method of Kawamura with regard to the cardiac stem cells. That is, it would have been obvious to one of ordinary skill in the art to co-administer the cardiac stem cells with the agents of Chiamvimonvat so that the patient can have anti-inflammatory agents that reverse or mitigate cardiomyopathy present within the patient at the time of introduction of the cardiac stem cells, since such agents such as EETs or sEH inhibitors would provide an environment for the cardiac stems cells that would increase, improve or promote of the transplanted cardiac stem cells since the agents mitigate or improve the symptoms associated with cardiomyopathy. In using the cells and the agent together, the references teach the kit/stent/patch cells and the agent that increases the production of epoxygenated fatty acids.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
2) Claims 44-46,50-53,59,61-64,66 and 67 are rejected under 35 U.S.C. § 103 as being unpatentable over Tang (Exp Biol Med (Maywood). 2013 March ; 238(3): 294–300) and Sirish (PNAS, April 2013, 110:56618-5623; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603’; IDS). 
64,66-67) and their use to treat heart failure through intracoronary infusion (coronary stent, claims 45-46).
Tang does not teach inclusion of an agent that increases the production or level of epoxygenated fatty acids with the cardiac stem cells. 
However, Sirish teaches methods for treatment of cardiac fibrosis following myocardial infarction by administering to an individual in need thereof an inhibitor of soluble epoxide hydrolase (sEH; as recited in claim 52), which increases levels of epoxygenated fatty acids (claims 44), including epoxyeicosatrienoic acids (EETs; (claim 50-51). Inhibitors of sEH are known to increase the levels of (claim 51; epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
Sirish uses the sEH TPPU, also known as inhibitor 18 or Compound 1770, meeting the limitations of claims 53,59,61-63.
Neither Tang nor Sirish taught the cardiac stem cells and the agent together. However, in view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Sirish to the method of Tang with regard to the cardiac stem cell treatment. It would have been obvious to one of ordinary skill in the art to co-administer the cardiac stem cells in a concurrent or sequential co-administration with the TPPU agent of Sirish so that the patient can have positive effects in preventing fibrosis following cardiomyopathy present within the patient at the time of introduction of the cardiac stem cells. Agents such as EETs or sEH inhibitors provide an environment for the cardiac stems cells that increase, improve and promote the transplanted cardiac stem cells since the agents mitigate or improve the symptoms associated with cardiomyopathy. In using the cells and the agent together, the references teach the kit/stent/patch cells and the agent that increases the production of epoxygenated fatty acids.
 Claims 44-53,59,60 and 68 are rejected under 35 U.S.C. § 103 as being unpatentable over Kawamura (2012, Circulation, 126 (Suppl 1) S29-S37; IDS) and Chiamvimonvat (U.S. PGPUB 2009/0216318; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS).
Kawamura taught generation of hiPSC-CMs and transplantation of the hiPSC-CMs (claim 68) into porcine myocardial infarct models of ischemic cardiomyopathy. Transplantation significantly improved cardiac performance and attenuated left ventricle remodeling. The hiPSC-CMs were detectable in the hearts 8 weeks post-transplant. Kawamura teaches application of the cardiomyocytes as sheets (a patch as claimed in claims 47-48).
Kawamura does not teach inclusion of an agent that increases the production or level of epoxygenated fatty acids with the cells to form a kit. 
However, Chiamvimonvat teaches methods for treatment of cardiomyopathy by administering to an individual in need thereof, a cis-epoxyeicosatrienoic acid (EET, an epoxygenated fatty acid as recited by claim 49-50), an inhibitor of soluble epoxide hydrolase (sEH; as recited in claim 52), or both (Abstract; para 7) via a coronary artery stent (claims 45-46; see para 7). Inhibitors of sEH are known to increase the levels of epoxyeicosatrienoic acids (claim 50-51; epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
Regarding claim 53, Chiamvimonvat teaches that sEH inhibitors are known and of a variety of chemical structures, where derivatives in which the urea, carbamate, or amide pharmacophore (i.e., "pharmacophore" refers to the section of the structure of a ligand that binds to the sEH) is covalently bound to both an adamantane and to a 12 carbon chain dodecane are particularly useful as sEH inhibitors (paragraphs 59-74). Chiamvimonvat  teaches the sEH inhibitor can be compound 950 (claims 59-60). Inhibitors of sEH are known to increase the levels 
Chiamvimonvat teaches that hypertrophic and dilated cardiomyopathy can be inhibited or even reversed, and atrial and ventricular arrhythmias can be inhibited, by the use of sEH inhibitors and that the effects of sEH inhibitors can be increased by also administering EETs, where the effects are at least additive over administering the two agents separately, and may be synergistic (paragraph 16). ). Chiamvimonvat teaches that EETs, which are epoxides of arachidonic acid, are known to be effectors of blood pressure, regulators of inflammation, and modulators of vascular permeability (paragraph 77).
Neither Tang nor Sirish taught the cardiac stem cells and the agent together. However, in view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Chiamvimonvat to the method of Kawamura with regard to the hiPSC-CMs. That is, it would have been obvious to one of ordinary skill in the art to co-administer the hipSC-CMs with the agents of Chiamvimonvat so that the patient can have anti-inflammatory agents that reverse or mitigate cardiomyopathy present within the patient at the time of introduction of the hiPSC-CMs. Agents such as EETs or sEH inhibitors provide an environment for the hiPSC-CMs that would increase, improve and promote the transplanted cells since the agents mitigate or improve the symptoms associated with cardiomyopathy. In using the cells and the agent together, the references teach the kit/stent/patch cells and the agent that increases the production of epoxygenated fatty acids.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
Claims 44,47-48, 50-53,61-63, and 68 are rejected under 35 U.S.C. § 103 as being unpatentable over Kawamura (2012, Circulation, 126(Suppl 1) S29-S37; IDS) and Sirish (PNAS, April 2013, 110:56618-5623; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS).
Kawamura taught generation of hiPSC-CMs and transplantation of the hiPSC-CMs (claim 68) into porcine myocardial infarct models of ischemic cardiomyopathy. Transplantation significantly improved cardiac performance and attenuated left ventricle remodeling. The hiPSC-CMs were detectable in the hearts 8 weeks post-transplant. Kawamura teaches application of the cardiomyocytes as sheets (a patch as claimed in claims 47-48).
Kawamura does not teach a kit comprising the hiPSC-CMs with and agent that increases the production or level of epoxygenated fatty acids. 
However, Sirish teaches methods for treatment of cardiac fibrosis following myocardial infarction by administering to an individual in need thereof an inhibitor of soluble epoxide hydrolase (sEH; as recited in claim 52), which increases levels of epoxygenated fatty acids (claims 44), including epoxyeicosatrienoic acids (EETs; (claim 50-51). Inhibitors of sEH are known to increase the levels of (claim 51; epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
Sirish uses the sEH TPPU, also known as inhibitor 18 or Compound 1770, meeting the limitations of claims 53,59,61-63
Neither Kawamura nor Sirish taught the hiPSC-CMs and the agent together. However, in view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Sirish to the method of Kawamura with regard to the hiPSC-CMs treatment. It would have been obvious to one of ordinary skill in the art to combine the two hiPSC-CMs with the TPPU agent of Sirish, so that the patient can have positive effects in preventing fibrosis following cardiomyopathy in combination with introduction of the hiPSC-CMs, both treating cardiomyopathy through separate mechanisms. The TPPU sEH inhibitor would provide an environment for the stem cells that increase, improve and promote the transplanted cells since the agents mitigate or improve the symptoms associated with cardiomyopathy. In using the cells and the agent together, the references teach the kit/stent/patch cells and the agent that increases the production of epoxygenated fatty acids.

5) Claims 44-53,59-60 and 64-65 are rejected under 35 U.S.C. § 103 as being unpatentable over Maureira (Journal of Biomedical Science, 2012, 19:1-11) and Chiamvimonvat (U.S. PGPUB 2009/0216318; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS).
Maureira taught use of mesenchymal stem cells (multipotent; claims 64-65) to treat myocardial infarction through use of a cell sheet (patch; claims 47-48).
Maureira does not teach inclusion of an agent that increases the production or level of epoxygenated fatty acids with the cells to form a kit. 
However, Chiamvimonvat teaches methods for treatment of cardiomyopathy by administering to an individual in need thereof, a cis-epoxyeicosatrienoic acid (EET, an epoxygenated fatty acid as recited by claim 49-50), an inhibitor of soluble epoxide hydrolase (sEH; as recited in claim 52), or both (Abstract; para 7) via a coronary artery stent (claims 45-46; see para 7). Inhibitors of sEH are known to increase the levels of epoxyeicosatrienoic acids (claim 51; epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
53, Chiamvimonvat teaches that sEH inhibitors are known and of a variety of chemical structures, where derivatives in which the urea, carbamate, or amide pharmacophore (i.e., "pharmacophore" refers to the section of the structure of a ligand that binds to the sEH) is covalently bound to both an adamantane and to a 12 carbon chain dodecane are particularly useful as sEH inhibitors (paragraphs 59-74). Chiamvimonvat  teaches the she inhibitor can be compound 950 (claims 59-60). Chiamvimonvat teaches that the sEH inhibitor inhibits sEH activity by at least 50% (IC5o) of less than about 100 pM (paragraph 76).
Chiamvimonvat teaches that hypertrophic and dilated cardiomyopathy can be inhibited or even reversed, and atrial and ventricular arrhythmias can be inhibited, by the use of sEH inhibitors and that the effects of sEH inhibitors can be increased by also administering EETs, where the effects are at least additive over administering the two agents separately, and may be synergistic (paragraph 16). ). Chiamvimonvat teaches that EETs, which are epoxides of arachidonic acid, are known to be effectors of blood pressure, regulators of inflammation, and modulators of vascular permeability (paragraph 77).
Neither Maureira nor Chiamvimonvat taught the mesenchymal stem cells and the agent together. However, in view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Chiamvimonvat to the method of Maureira with regard to the mesenchymal stem cells. It would have been obvious to one of ordinary skill in the art to co-administer the mesenchymal stem cells with the agents of Chiamvimonvat. One would be motivate to combine the treatments because the agents are known to have anti-inflammatory effects that reverse and mitigate cardiomyopathy and the cardiac stem cells independently treat the cardiomyopathy through repair. Agents such as EETs or sEH inhibitors would also provide an environment for the stem cells that would increase, improve promote the transplanted mesenchymal stem cells. In using the cells and the agent together, the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
6) Claims 44,47,48,50-53,59,61-65 are rejected under 35 U.S.C. § 103 as being unpatentable over Maureira (Journal of Biomedical Science, 2012, 19:1-11) and Sirish (PNAS, April 2013, 110:56618-5623) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS). 
Maureira taught use of mesenchymal stem cells (multipotent; claims 64-65) to treat myocardial infarction through use of a cell sheet (patch; claims 47-48).
Maureira does not teach inclusion of an agent that increases the production or level of epoxygenated fatty acids with the cells to form a kit. 
However, Sirish teaches methods for treatment of cardiac fibrosis following myocardial infarction by administering to an individual in need thereof an inhibitor of soluble epoxide hydrolase (sEH; as recited in claim 52), which increases levels of epoxygenated fatty acids (claims 44), including epoxyeicosatrienoic acids (EETs; (claim 50-51). Inhibitors of sEH are known to increase the levels of (claim 51; epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
Sirish uses the sEH TPPU, also known as inhibitor 18 or Compound 1770, meeting the limitations of claims 53,59,61-63.
Neither Maureira nor Sirish taught the mesenchymal stem cells and the agent together as a kit. However, in view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Sirish to the method of Maureira with 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim44-53 and 59-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,369,141 in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because in carrying out the claimed method of treatment using hiPSC-CMs and an agent that increases epoxygenated fatty acids, the kit is necessarily assembled. The kit would comprise hiPSC-CMs which are not generally thought of as stem cells, however, these cells are within the breadth of claim 68 of the instant application. Furthermore, it would have been obvious to substitute the hiPSC-CMs with cardiac stem cells as Tang (Exp Biol Med (Maywood). 2013 March ; 238(3): 294–300) taught cardiac stem cells and their use to treat cardiomyopathy through intracoronary infusion. It would have been obvious to substitute the cardiac stem cells of Tang with the hiPSC—CMs of the patented claims as Tang taught that cardiac stem cell therapy can fundamentally change the aapproach to treatment of end-stage heart failure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632